PEOK, G. J.
The evidence in this case is altogether circumstantial in its character, and by no means warranted the charge given to the jury, to-wit: “ If you believe the evidence, you will find the defendant guilty.” The evidence should have been left the jury to determine, whether it satisfied them beyond a reasonable doubt, that the prisoner was guilty of the crime charged in the indictment. The charge clearly invades the province of the jury, and is erroneous for that reason.
The remark made to the jury, after the charge was given, was, to say the least of it, a great violation of judicial propriety, and, no doubt, had an influence with the jury that did, or might well have prejudiced the prisoner. Such a remark to the jury, in connection with the charge, ought, of itself, to reverse the conviction.
Eor the error in the charge, the conviction and the sentence of the court is reversed, and the cause is remanded for another trial.